It appears from the record, that his Honor, the presiding Judge, inadvertently failed to charge the jury, that they might render a verdict, recommending the defendants to the mercy of the Court, and one of the exceptions assigns this as error.
In 1894, section 109 of the Criminal Statutes was amended by adding a proviso, so that it should read as follows: "Whoever is guilty of murder shall suffer the punishment of death: Provided, however, That in each case where the prisoner is found guilty of murder, the jury may find a special verdict, recommending him or her to the mercy of the Court, whereupon the punishment shall be reduced to imprisonment in the penitentiary with hard labor during the whole lifetime of the prisoner."
The provisions of the Constitution of 1895 are quite different from those in the Constitution of 1868, as to charging the jury by the presiding Judge. Section 26, article IV., Constitution of 1868, was as follows: "Judges shall not charge juries in respect to matters of fact, but may state the testimony and declare the law." Section 26, article V., of the Constitution of 1895, is as follows: "Judges shall not charge juries in respect to matter of fact, but shall declare the law." Section 29, article I., Constitution of 1895, is as follows: "The provisions of the Constitution shall be taken, deemed *Page 430 
and construed to be mandatory and prohibitory, and not merely directory, except where expressly made directory or permissory by its own terms." These mandatory provisions of the present Constitution made it incumbent upon the presiding Judge to charge, substantially, the law applicable to the case. The act of 1894 made a substantial change in the punishment for murder, and it was of vital importance to the appellant that the jury should have been charged as to its provisions.
The case of State v. Owens, 44 S.C. 324, is quite different from this case, for, in State v. Owens, at the conclusion of the charge, the prisoner's counsel assured the presiding Judge that his charge was satisfactory, except that they desired him to explain more fully what is meant by a reasonable doubt. This was a waiver of the right to insist upon the objection now made. State v. Faile, 43 S.C. 52.
These, in brief, are the reasons for my dissent.